United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2714
                                    ___________

Joe F. Fuller,                           *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Charles Megerman; Jay Nixon,             *
                                         *      [UNPUBLISHED]
      Defendants - Appellees.            *
                                    ___________

                               Submitted: January 12, 1999

                                   Filed: April 27, 1999
                                    ___________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

        Missouri inmate Joe F. Fuller appeals the denial of his petition for a writ of
habeas corpus. Fuller was convicted of second degree burglary and sentenced as a
repeat offender to seven years in prison. The Missouri trial court denied Fuller’s
motion for post-conviction relief after an evidentiary hearing, and the Missouri Court
of Appeals affirmed his conviction and sentence and the denial of post-conviction
relief in an unpublished Order and Memorandum dated April 30, 1996. The district
court1 denied without a hearing Fuller’s petition for federal habeas relief under 28
U.S.C. § 2254. Fuller appealed, and we granted a certificate of appealability on two
of the issues he seeks to raise on appeal. We now affirm.

      Fuller first argues that the trial court violated his Confrontation Clause rights
by limiting the cross-examination of police officer Lowell Fundom. Fundom
discovered Fuller and two others loading tools into a pick-up truck parked in front of
an auto salvage business at 3:00 in the morning. The trial court precluded Fuller from
examining Fundom about his recent demotion from sergeant to patrol officer. Fuller
argues he was prejudiced by not being allowed to attack officer Fundom’s credibility
and bias. The Missouri Court of Appeals rejected this claim because, “Fuller’s offer
of proof indicated that the departmental charges against officer Fundom related to the
possibly unauthorized procurement of a dog for the police canine unit, charges which
Fundom claimed were untrue and unproven. There charges simply do not establish
any bias on the part of officer Fundom.” Giving the state court’s findings and
conclusions the deference to which they are entitled, the district court denied relief
on this ground. After careful review of the state court record, we agree. “[T]rial
judges retain wide latitude insofar as the Confrontation Clause is concerned to impose
reasonable limits on such cross-examination.” Delaware v. Van Arsdall, 475 U.S.
673, 679 (1986).

       Fuller next argues that his trial counsel provided constitutionally ineffective
assistance by failing to impeach officer Fundom with an alleged inconsistency
between the officer’s police report and his trial testimony. The Missouri Court of
Appeals concluded that Fuller failed to prove the requisite prejudice because it is
questionable whether the two statements are inconsistent, counsel did cross-examine
Fundom about another alleged inconsistency between his police report and trial


      1
       The HONORABLE D. BROOK BARTLETT, Chief Judge of the United States
District Court for the Western District of Missouri.

                                         -2-
testimony, the alleged inconsistency did not involve a disputed fact, and the evidence
against Fuller was overwhelming. The district court agreed that Fuller cannot satisfy
the prejudice requirement of Strickland v. Washington, 466 U.S. 668, 694 (1984).
Again, after careful review of the state court record, we agree.

      We have also received and reviewed Fuller’s pro se supplemental brief on
appeal. The judgment of the district court is affirmed.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-